DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because the claim fails to recite a positive step of cleaning a device.  Claim 1 is further indefinite because it is unclear what is meant by “simulated time-reversed mechanical waveform data”.  The limitations of “instructing based on the emitter instructions, the one or more transducers”.  Specifically, it is unclear what the transducers are instructed to do?      Regarding claims 3, 16, and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 6 is indefinite because it is unclear whether the Markush group of waveform shape, waveform focus point, waveform duration, and waveform strength refers to the transducers.  Claim 7 is indefinite because “the positioning” lacks positive antecedent basis.  Claim 11 is indefinite because “the one or more measurement pulses” lack positive antecedent  basis. Claim 13 is indefinite because it is unclear what is meant by simulated time-reversal mechanical waveform data. It is unclear what applicant is trying to claim by reciting “the producing comprising simulating time-reversal mechanical waveform from the one or more further target points towards the one of more first transducers, and incorporating the simulated time-reversal mechanical waveform data from the one or more further target points to the machine learning system. The  “one or more first transducers” lacks positive antecedent basis.  Additionally, what does applicant mean by “incorporating the simulated time-reversal mechanical waveform data from the target points to the machine learning system”.  Claim 14 is indefinite because it is unclear what is meant by the internal structures of the device being perturbed.  What is applicant trying to claim?  Does applicant consider the device being perturbed, as the device having fouling/contaminants present thereon? Claim 16 is further indefinite because “code means” lacks positive antecedent basis, as it’s unclear whether applicant intends “program code” 
Applicant is kindly reminded of their duty to disclose any and/all pertinent prior art as the closest prior art are that of the Assignee with one or more common inventors. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeggstrom et al. (WO2017/1948839).
Haeggstrom et al. teach a system and method for cleaning a device, such as a heat exchanger (abstract) with a plurality of transducers (Fig. 1).  Re claim 1, applicant is directed to page 3, lines 1-10).  Claim 1 recites machine learning as mechanical waveform data comprising simulated time-reversed mechanical waveform data.  Although the reference is silent with respect to the terminology “machine learning”, the reference clearly teaches simulated time versed mechanical waveform data.  The examiner argues that claim 1 is anticipatory since applicant’s claim has defined machine learning comprising simulated time-reversed mechanical waveform data, and it appears from pages 2-3 and 6 of the prior art that the limitations are met since the prior art is performing the same steps as the instantly claimed invention.  Re claim 2, refer to pages 6 and 10.  Re claim 3, refer to page 8. Re claims 4, refer to page 9 for example.  Re claim 5, refer to page 28, claim 14.  Re claim 6, refer to claim 11.  Re claim 7, refer to claim 6 for example.  Re claim 8, refer to Fig. 21.  The examiner argues that the limitations are inherently met since the instructing comprising emitting mechanical waves, which would required terminating of the mechanical waves.  Re claim 9, refer to page 20 which teaches that the simulation model/feedback  is used to position the transducers, and the operator chooses the points to be cleaned and the temporal sequence of these points based on the feedback in order to optimize cleaning.   Re claims 12-13, refer to pages 11-12 bridging and claims 4-5. The prior art teaches transducers using mechanical waves , wherein the emitted mechanical waves are based on output of time-reversal analysis (i.e. machine learning). A second set of transducers receive the mechanical waves and transfer the wave information to the transducer controlling means and based on feedback, optimized cleaning of the heat exchanger occurs.   Re claim 14, in view of the indefiniteness, the limitations are met as it’s unclear what the skilled artisan would consider as the device being perturbed.  The examiner argues that any type of fouling to read on the device being perturbed, and therefore, the limitations are met by the prior art.  Re claim 15, refer to the abstract.  Re claim 16, refer to page 3, line 30 for example.  Re claim 17, refer to page 24.  Re claim 18, refer to claims 2-3.  Re claims 19-20, refer to claim 6 for example. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeggstrom et al. (WO2017/1948839).
Re claim 10, Haeggstrom teaches the transducers, based on instructions, emitting mechanical waves to the target points.  Haeggstrom fail to teach terminating the emitting when the fouling status receives a predetermined value at the one or more target points. In the absence of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to terminate the mechanical waves to the target points once the desired level of cleanliness has been achieved.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amir et al. teach cleaning tube bundles. Sheptunov et al. teach machine learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc